CQXE, District Judge.
The language of paragraph 195, under which the collector acted, sufficiently describes the importations as “sawed lumber.” His action must stand unless it appears that the lumber is specially provided for in paragraph 194 as “timber hewn, sided or squared (not less than eight inches square).” In other words, if lumber, which is 12 inches wide, 6 inches thick and 20 feet long, is less than 8 inches square, the importers cannot succeed. I am of the opinion that it is less than 8 inches square. The board reached a contrary conclusion upon the theory that the words “eight inches square” are equivalent in meaning to 64 square inches, and, as the pieces in question have 72 square inches, they are more than 8 inches square. This, in my judgment, is not a correct reading of the paragraph which has reference to the shape of the lumber and not to the square inches it contains. A plank which is but two inches thick cannot be eight inches square even though it be three feet wide..
The question has been fully presented in the two opinions filed by the appraisers and nothing can be added to the discussion. It is thought that the view taken in the dissenting opinion is the correct one. The decision of the board is reversed.